Order entered April 7, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-01491-CR
                                     No. 05-13-01492-CR

                               JUAN JOSHIOS ORTIZ, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                      Trial Court Cause Nos. 429-82027-09, 429-82208-09

                                          ORDER
        The Court REINSTATES the appeals.

        On March 4, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On April 2, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeals, we VACATE the March

4, 2014 order requiring findings.

        We GRANT the April 2, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE